Citation Nr: 1000247	
Decision Date: 01/04/10    Archive Date: 01/14/10	

DOCKET NO.  09-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to service connection for hearing loss.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from September 1937 to 
March 1957, and thereafter served in the Reserves until 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board advanced the Veteran's 
appeal on the docket on its own motion in December 2009.  The 
case is not ready for appellate review and must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Veteran filed his original claim for service connection 
for hearing loss in April 2008, at 88 years of age, some 51 
years after he was separated from active military duty.  He 
has claimed that hearing loss is attributable to acoustic 
trauma to which he was exposed during service including pre-
invasion naval gunfire aboard ship during World War II, and 
periodic rifle qualification which presumably occurred during 
active service and continued during Reserve service.  In one 
written statement, he explained that his proximity to pre-
invasion naval shelling sometime in April or May 1944 caused 
him to lose his hearing almost entirely, but temporarily.  

There are a significant quantity of service treatment records 
and examinations conducted during service, but unfortunately 
only audiometric examination just before release from Reserve 
service in 1966-7 is of record; all other hearing testing 
during service was whispered, spoken voice, watch and coin 
click.  The Board has carefully examined the service 
treatment records and note that the Veteran was examined 
periodically on numerous occasions during active service and 
was always noted to have normal hearing by whispered and 
spoken voice, and never raised complaint of hearing loss, 
except in his final examination on active duty conducted in 
January 1957, in his own report of medical history, he wrote 
that he did have ear, nose or throat trouble.  In reviewing 
the physician's summary on the rear of this form at block 40, 
it is noted that since 1942 he had had several attacks of 
acute sinusitis requiring antral lavage and that this had not 
been disabling in any way.  It appears, therefore, that this 
subjective complaint of ear, nose or throat trouble 
essentially involved these episodes of sinusitis and not 
hearing loss.  

The Veteran was provided a VA audiometric examination in 
March 2008, but it is noteworthy that the Veteran's claims 
folder including service treatment records was not provided 
to the examiner for review in conjunction with the 
examination, and it also appears that there was no request 
for opinions provided to the audiologist.  In accordance with 
the Veterans Claims Assistance Act, this case requires a VA 
examination with record review and a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is returned to the RO for the following 
action:  

1.  The Veteran has already been provided 
adequate VCAA notice.  However, the RO 
should contact the Veteran and request 
him to provide a written statement 
detailing all post active military duty 
employment, training, occupational and 
recreational pursuits.  He should be 
requested to describe any of his post-
service exposure to a loud noise 
environment or activities following his 
separation from active military service 
in 1957.  If the Veteran argues that he 
was exposed to a loud noise environment 
during periods of active duty training in 
the Marine Reserve from 1957 to 1967, he 
should also be requested to describe this 
exposure, or any additional injury or 
disease which he argues was actually 
incurred during any period of reserve 
military training.  The Veteran should 
also be requested to provide copies of 
any post-1957 private audiometric 
examinations he may have in his 
possession.  Any evidence obtained must 
be included in the claims folder.  

2.  After completing the above 
development, the Veteran should be 
referred for another VA audiometric 
examination.  The claims folder, 
including any evidence added to the file 
pursuant to paragraph one above must be 
provided to the VA audiologist for review 
in conjunction with the examination.  In 
addition to performing a current 
audiometric examination reflecting the 
pure tone decibel thresholds for speech 
and speech discrimination scores, the VA 
audiologist is requested to review the 
objective evidence on file and to provide 
an opinion as to whether it is more, 
less, or equally likely that any current 
hearing loss disability is attributable 
to incidents of active military duty from 
1937 to 1957.  If the VA audiologist 
finds objective evidence demonstrating 
acoustic trauma or other etiological 
origin for current hearing loss during 
periods of active duty for training from 
1957 to 1967, he must specifically 
describe the evidence he relied on in 
support of such opinion.  

3.  After completing the above 
development, the RO should again review 
the issue on appeal.  If the decision is 
not to the Veteran's satisfaction, he 
must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of the development requested 
on this remand.  He must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

